Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/335675 application originally filed June 01, 2021.
Claims 1-27 are pending and have been fully considered.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11,052,372. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,335,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of forming bio-diesel recited in claims 17-27 of the instant application overlaps in claimed subject matter, specifically disclosed in claims 1-23 of US Patent No. 10,335,761.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames (US 2007/0175092) in view of Kusdiana “Biodiesel fuel from rapeseed oil as prepared in supercritical methanol” 2001.
Regarding Claims 1-3 and 18
	Ames teaches a continuous biodiesel processor utilizing high turbulence mixing of oil being processed and a flow-through separation tank. Ames teaches in paragraph 12 that the continuous biodiesel processors are used to generate biodiesel which is generated from oils and/or fats from plant and/or animal origin by esterification of glycerides and/or free fatty acids in the presence of a lower alkyl alcohol. The lower alkyl alcohol is taught in paragraph 71 to include methanol and ethanol. The biodiesel processor is taught in paragraph 14 to comprise a high turbulence flow-through processor mixer, a glycerol/biodiesel separator, and a biodiesel cleaner. Residence chambers are taught in paragraph 21 to be with a residence time of 0.1-7 minutes and under pressure greater than 1 atm, 200 atm. 
Ames teaches in paragraph 27 that in one variant, the processor mixer may have one or more centrifugal pumps to maintain a net forward flow. 
Ames teaches in paragraph 35 that the processor may have an oil heater before the processor mixer to cause an increase in temperature that is at least a 0.1, 0.2, 0.5, 1.0, 2.0, 5.0 or 10.0 degrees Celsius increase. AMES teaches in paragraph 114 that the high turbulence processor mixers generate an emulsion.
Ames fails to explicitly teach the conditions of the biodiesel process in terms of heating and pressurizing the emulsion are supercritical.
However, Kusdiana teaches on pages 225 and 226 (2. Materials and Methods), a transesterification reaction of rapeseed oil in supercritical methanol in which the temperature is 350-450°C and the pressure is 45-65 MPa in 240s (4 minutes). The molar ratio of the rapeseed oil to methanol was 1:42. Rapeseed oil has a molecular weight of ~1426. Methanol has a molecular weight of 32.06 g/mol.
Kusdiana teaches that the conditions allow for the production of biodiesel without the use of a catalyst and allows for shorter reaction times and simple purification procedure.
It would be obvious to one of ordinary skill in the art to use the conditions that Kusdiana in a transesterification reaction using the system of Ames.
Claims 4-10 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames (US 2007/0175092) in view of Kusdiana “Biodiesel fuel from rapeseed oil as prepared in supercritical methanol” 2001 as applied to claims 1-3 and 19 above, and further in view of Clifford, III et al. (US 2008/0028675) hereinafter “Clifford”.
Regarding Claims 4-10 and 19-22
Ames teaches a continuous biodiesel processor utilizing high turbulence mixing of oil being processed and a flow-through separation tank. Ames teaches in paragraph 12 that the continuous biodiesel processors are used to generate biodiesel which is generated from oils and/or fats from plant and/or animal origin by esterification of glycerides and/or free fatty acids in the presence of a lower alkyl alcohol. The lower alkyl alcohol is taught in paragraph 71 to include methanol and ethanol. The biodiesel processor is taught in paragraph 14 to comprise a high turbulence flow-through processor mixer, a glycerol/biodiesel separator, and a biodiesel cleaner. Residence chambers are taught in paragraph 21 to be with a residence time of 0.1-7 minutes and under pressure greater than 1 atm, 200 atm. 
Ames teaches in paragraph 27 that in one variant, the processor mixer may have one or more centrifugal pumps to maintain a net forward flow. 
Ames teaches in paragraph 35 that the processor may have an oil heater before the processor mixer to cause an increase in temperature that is at least a 0.1, 0.2, 0.5, 1.0, 2.0, 5.0 or 10.0 degrees Celsius increase. Ames teaches in paragraph 114 that the high turbulence processor mixers generate an emulsion.
Ames fails to explicitly teach the conditions of the biodiesel process in terms of heating and pressurizing the emulsion are supercritical.
However, Kusdiana teaches on pages 225 and 226 (2. Materials and Methods), a transesterification reaction of rapeseed oil in supercritical methanol in which the temperature is 350-450°C and the pressure is 45-65 MPa in 240s (4 minutes). The molar ratio of the rapeseed oil to methanol was 1:42. Rapeseed oil has a molecular weight of ~1426. Methanol has a molecular weight of 32.06 g/mol.
It would be obvious to one of ordinary skill in the art to use the conditions that Kusdiana in a transesterification reaction using the system of Ames.
Kusdiana teaches that the conditions allow for the production of biodiesel without the use of a catalyst and allows for shorter reaction times and simple purification procedure.
Ames modified by Kusdiana fails to teach the presence of water and the amount of water required in the system.
Clifford discloses in the abstract, a bioconversion system comprising converting biomass into a biofuel (i.e. biodiesel).  Clifford discloses in paragraph 0036, the technology includes the steps of the process may comprise: providing organic materials to a bioconversion process; performing a bioconversion process on the organic materials; producing combustible volatile organic material from the bioconversion process; and providing input energy to the operation of the system by oxidizing the combustible volatile organic material from the bioconversion process. The organic material may comprise at least 10% by weight water during the bioconversion process and at least some water is added with the organic materials provided to provide a total water content during the bioconversion. In many commercial processes where organic mass residues are produced with significant water content, it has been necessary to remove water, as by mechanical pressing, evaporation and the like. This adds a significant energy component into the underlying process. Where fuels are an ultimate product of the process, as in conversion of agricultural crop(s) to biofuels, the need to eliminate water during the fuel manufacturing process reduces the overall efficiency of the process. The present technology has advantages in both providing (a) fuel(s) (biogas) without the necessity of removing water before the bioconversion process and the ability to recycle the discharge of the bioconverter back to the synthetic fuel processing facility for reuse in the production of synthetic fuels. The water input rate is often a function of water content of the added biomass, and the dissipation of the water in the process. Over periods of time the average rate of water added with the organic material is decreased in the practice of the present technology by recirculation of residual water from the bioconversion process. This recirculated water is provided with low energy process requirement water from the biomass, which contributes to reduced energy input in the biofuel manufacturing process. Thus at least part of the aqueous stream is recirculated back into the biofuel manufacturing process. 
Since Kusdiana does not use a catalyst, one of ordinary skill in the art may be led to proceed with the reaction with 10% or more of water, depending upon the optimal duration and/or economical purposes, as taught by Clifford. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Ames, Kusdiana and Clifford.
Claims 11-13 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames (US 2007/0175092) in view of Kusdiana “Biodiesel fuel from rapeseed oil as prepared in supercritical methanol” 2001 and Clifford, III et al. (US 2008/0028675) hereinafter “Clifford” as applied to claims 4-10 and 19-22 above, and further in view of Davanzo (US 2008/0040970).
Regarding Claims 11-13 and 23-25
The above discussion of Ames in view of Kusdiana and Clifford is incorporated herein by reference.
Ames teaches in paragraph 71 that the lower alkyl alcohol include methanol and ethanol. 
Ames modified by Kusdiana and Clifford fails to teach the presence of water and the amount of water required in the system.
However, Davanzo discloses a method of producing a biodiesel fuel (see abstract).  Davanzo further discloses in paragraph 0112, the process for producing a biodiesel and also can produce a co-product. In some embodiments, the co-product of the process of the present invention contains glycerin, fatty adds and an alcohol. Often the co-product further contains salts, soaps, water and other miscellaneous materials, which are often residuals from the reaction. In some embodiments, the co-product has a composition having from about 30% to about 40% glycerin, from about 50% to about 65% fatty acids, and from about 5% to about 10% alcohol and miscellaneous materials, expressed on a % v/v compositional basis. In some embodiments, the co-product of the present invention can be used as a fuel source. In some embodiments, the co-product can be used as a fuel extender. As used herein, the phrase "fuel extender" refers to a substance that is an additive or supplement to a fuel, and can, for example, increase the volume of a particular fuel at a lower price, or can reduce particulate emissions resulting from use of the fuel. In some embodiments, the co-product of the present invention is used as a fuel source for operating the system of the present invention. In some embodiments, the co-product of the present invention is further processed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the alcohol of Ames in the alcohol amount of Davanzo.  The motivation to do so is to use the alcohol in an effective amount that aids in the production of fatty acid alkyl esters.
Claims 14-17 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ames (US 2007/0175092) in view of Kusdiana “Biodiesel fuel from rapeseed oil as prepared in supercritical methanol” 2001 and Clifford, III et al. (US 2008/0028675) hereinafter “Clifford” as applied to claims 11-13 and 23-25 above, and further in view of Lijima et al. (US 2006/0288636) hereinafter “Lijima”.
Regarding Claims 14-17 and 26-27
Ames teaches a continuous biodiesel processor utilizing high turbulence mixing of oil being processed and a flow-through separation tank. AMES teaches in paragraph 12 that the continuous biodiesel processors are used to generate biodiesel which is generated from oils and/or fats from plant and/or animal origin by esterification of glycerides and/or free fatty acids in the presence of a lower alkyl alcohol. The lower alkyl alcohol is taught in paragraph 71 to include methanol and ethanol. The biodiesel processor is taught in paragraph 14 to comprise a high turbulence flow-through processor mixer, a glycerol/biodiesel separator, and a biodiesel cleaner. Residence chambers are taught in paragraph 21 to be with a residence time of 0.1-7 minutes and under pressure greater than 1 atm, 200 atm. 
Ames teaches in paragraph 27 that in one variant, the processor mixer may have one or more centrifugal pumps to maintain a net forward flow. 
Ames teaches in paragraph 35 that the processor may have an oil heater before the processor mixer to cause an increase in temperature that is at least a 0.1, 0.2, 0.5, 1.0, 2.0, 5.0 or 10.0 degrees Celsius increase. Ames teaches in paragraph 114 that the high turbulence processor mixers generate an emulsion.
Ames fails to explicitly teach the conditions of the biodiesel process in terms of heating and pressurizing the emulsion are supercritical.
However, Kusdiana teaches on pages 225 and 226 (2. Materials and Methods), a transesterification reaction of rapeseed oil in supercritical methanol in which the temperature is 350-450°C and the pressure is 45-65 MPa in 240s (4 minutes). The molar ratio of the rapeseed oil to methanol was 1:42. Rapeseed oil has a molecular weight of ~1426. Methanol has a molecular weight of 32.06 g/mol.
It would be obvious to one of ordinary skill in the art to use the conditions that Kusdiana in a transesterification reaction using the system of Ames.
Kusdiana teaches that the conditions allow for the production of biodiesel without the use of a catalyst and allows for shorter reaction times and simple purification procedure.
Ames modified by Kusdiana, Clifford and Davanzo fails to teach the claimed treatment supercritical conditions.
However, Lijima teaches a process for producing biodiesel without the use of catalyst and that minimizes to substantially no glycerin production that maintains the reaction conditions in supercritical conditions of 370°C -500°C, a pressure of 20MPa to 60MPa and a residence time of 4-12 minutes (see abstract).
Lijima fails to appear to explicitly teach that the temperature is from 560-620°F. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Carp, of America v. Banner, 778 F.2d 775, 783, 227 USPQ773, 779 (Fed. Cir. 1985).
Although Lijima teaches that the reaction process does not use a static mixer, Lijima also teaches that as a way to prevent glycerin formation, which Ames already has a system to resolve.
The examiner is of the position that one of ordinary skill in the art would employ the reaction supercritical conditions of Lijima to form the biodiesel in the system that Ames teaches with a reasonable expectation of success.
A prima case of obviousness exists wherein the claims overlap or are so close that one of ordinary skill in the art would expect substantially similar properties.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771